DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first number of electronic components” and “second number of electronic components” found in at least claim 1 and “a first electronic component” and “a second electronic component” found in at least claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Narasimhan et al. (US 10,345,874 B1).

Re. claim 1: Narasimhan discloses a heat sink (200) for contacting a large area of a printed circuit board (302) populated with electronic components (304), the heat sink comprising: (see fig. 2, 3; col. 5, 6)
a first sub-area (106(1)) for absorption of waste heat from a first number of electronic components arranged on the printed circuit board; (see fig. 1-3; col. 5, 6)
a second sub-area (106(2)) for absorption of waste heat from a second number of electronic components arranged on the printed circuit board; (see fig. 1-3; col. 5, 6)
a thermal isolator (104(5)) to thermally isolate the first sub-area from the second sub- area; and (see fig. 1-3; col. 5, 6)
a rigid mechanical connection (area between adjacent holes 104) formed between the first sub-area and the second sub-area that spans the thermal isolator. (see fig. 1-3; col. 5, 6)

Re. claim 2: Narasimhan discloses wherein the thermal isolator (104(5)) formed as a gap in the heat sink extending between the first sub-area (106(1)) and the second sub-area (106(2)). (see fig. 1-3; col. 5, 6)

Re. claim 3: Narasimhan discloses wherein the rigid mechanical connection (area between adjacent holes 104) transitions seamlessly into the first sub-area and into the second sub-area. (see fig. 1-3; col. 5, 6)

Re. claim 4: Narasimhan discloses wherein the heatsink is as a monolithic, metallic (aluminum, copper) body. (see fig. 1-3; col. 5, 6)
Re. claim 6: Narasimhan discloses a printed circuit board comprising:
a first electronic component (304(1)); (see fig. 3; col. 6-7)
a second electronic component (304(3)); and (see fig. 3; col. 6-7)
a heat sink according to claim 1 arranged on a large area of the printed circuit board, the first sub-area being spatially arranged to absorb waste heat from the first electronic component, and the second sub-area being spatially arranged to absorb waste heat from the second electronic component. (see fig. 3; col. 6-7)

Re. claim 7: Narasimhan discloses wherein the heat sink is designed such that, by means of dimensioning of the first sub-area and of the second sub-area, a temperature of the first sub-area is higher than a temperature of the second sub-area at thermal equilibrium after the printed circuit board is in an operating state (125 and 110 degrees C). (see col. 6-7) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narasimhan as applied to claim 1 above, and further in view of Bilan et al. (US 2017/0352605 A1).

Re. claim 5: Narasimhan fails to disclose:
wherein the mechanical connection is formed to cause turbulence in an airflow cooling the heat sink to increase the thermal isolating effect of the mechanical connections.
However, Bilan et al. discloses:
A heat sink (19) for contacting a large area of a printed circuit board (13) populated with electronic components (12) (see fig. 5; para. 0107-0110)
wherein the mechanical connection is formed to cause turbulence in an airflow cooling the heat sink to increase the thermal isolating effect of the mechanical connections. (see fig. 5, 7; para. 0112, 0123, 0135-0136)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the mechanical connection taught by Bilan in the heat sink of Narasimhan. One of ordinary skill would have been motivated to do this in order to provide better heat transfer because of the turbulence. (Bilan para. 0137)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Owen et al. (US 5,602,392) discloses a heat sink with a plurality of slots between components. Dexbury et al. (US 6,836,409 B1) discloses a plurality of heat sink portions connected with a thermally insulating gasket.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353.  The examiner can normally be reached on Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





September 28, 2021
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835